Exhibit 10.3

 

PROVIDIAN FINANCIAL CORPORATION
2000 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK GRANT AGREEMENT

 

Providian Financial Corporation, a Delaware corporation (the “Company”), hereby
awards shares of its Common Stock (“Shares”) as a stock award to the Participant
named below, subject to the terms and conditions set forth in this Restricted
Stock Grant Agreement (“Agreement”) and the Company’s 2000 Stock Incentive Plan
(the “Plan”), as amended from time to time.

 

Date of Award:

 

 

 

Name of Participant (“Grantee”):

 

 

 

Number of Shares of Stock Awarded:

 

 

 

Aggregate Fair Market Value of Stock on Date of Award:

 

 

The Plan and
Other Agreements

The terms and conditions of the Plan are incorporated into this Agreement by
reference. Unless otherwise defined in this Agreement, capitalized terms used in
this Agreement are used as defined in the Plan.

 

 

 

This Agreement and the Plan constitute the entire understanding between Grantee
and the Company regarding this Restricted Stock Grant. Any prior agreements or
understandings related to the subject herein are superseded.

 

 

Vesting

Grantee’s interest in the Shares will vest as follows:

 

•    as to 1/3 of the total number of Shares covered by this award on [ ];

 

•    an additional 1/3 on [ ]; and 

 

•    the final 1/3 on [ ];

 

 

 

provided that Grantee shall have rendered continuous Service through each
vesting date. If Grantee’s continuous Service ceases at any time prior to full
vesting for any reason other than death, Disability or Retirement, Grantee will
forfeit to the Company any unvested Shares. The vesting of the Shares may be
accelerated under certain circumstances, as provided in the Plan.

 

 

Escrow

The Shares will be deposited in escrow and remain in escrow until such time as
the Shares are released to Grantee or forfeited as described above. When
Grantee’s interest in the Shares vests as described under the heading “Vesting”
above, the vested Shares will be released from escrow within a reasonable period
following the vesting date, net of any Shares necessary to satisfy applicable
tax withholding requirements.

 

--------------------------------------------------------------------------------


 

Voting and Other
Rights

Grantee shall have all the rights and privileges of a stockholder of the Company
while the Shares are held in escrow, including the right to vote and to receive
dividends (if any).

 

 

Code Section 83(b)
Election

Grantee may elect to be taxed at the time this award is made, rather than when
the Shares cease to be subject to forfeiture restrictions, by filing an election
under Section 83(b) of the Internal Revenue Code with the Internal Revenue
Service within 30 days after the Date of Award, and by providing a copy of such
election to the Company. You should consult with your tax advisor regarding the
consequences of such an election.

 

 

Leaves of Absence

For purposes of this Agreement, Grantee’s continuous Service does not terminate
when Grantee goes on a bona fide leave of absence that was approved by the
Company in writing, if the terms of the leave provide for continuous Service
crediting. Grantee’s continuous Service terminates in any event when the
approved leave ends, unless Grantee immediately returns to active work.

 

 

 

The Company shall have the right to determine in its discretion which leaves of
absence are considered an interruption of continuous Service, and when Grantee’s
continuous Service terminates, for all purposes under the Plan.

 

 

Withholding Taxes

The number of any Shares released to Grantee from escrow will be reduced by that
number of Shares, if any, necessary to satisfy applicable tax withholding
requirements.

 

 

Restrictions on Resale

Grantee agrees not to sell, transfer or otherwise dispose of any Shares prior to
their vesting or at any time when applicable laws, regulations or Company
policies prohibit such sale, transfer or other disposition. Grantee agrees to
comply with the Company’s policies and procedures, including the Insider Trading
Policy, and with applicable regulatory requirements, if any, in connection with
the vesting or sale of Shares.

 

 

No Retention Rights

This Agreement is not an employment agreement and does not give Grantee the
right to continue to be employed by the Company (or a Subsidiary or Affiliate).
The Company (and any Subsidiary or Affiliate) reserves the right to terminate
Grantee’s continuous Service at any time and for any reason.

 

 

Applicable Law

This Agreement will be construed under the laws of the State of California.

 

--------------------------------------------------------------------------------